Title: To George Washington from John H. De Wolff, 8 May 1794 [letter not found]
From: De Wolff, John H.
To: Washington, George

Letter not found: from John H. De Wolff, 8 May 1794. An entry of 15 May in GW’s journal of proceedings of the presidency reads: "Received a letter from Jno. H. De Wolff 8th. May 94. solicitg. military appointment. Referred to the Secretary of war" (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 303). No record of any appointment for De Wolff has been identified.